I concur in Paragraph IV of the opinion of RAGLAND, J., and also concur in the result there reached. After my vote was so recorded, I have concluded to set forth my reasons for so voting.
In Paragraph IV, it is held that the circuit court has jurisdiction to hear and decide the case. Under such circumstances this court should not express or attempt to express its opinion upon the merits of the case or cases properly pending before respondents.
For that reason I have refrained from expressing any opinion upon the merits of the case or cases. Indeed, deeming it improper to express such an opinion, I have not undertaken to inform myself sufficiently to have any fixed opinion upon the merits of the questions involved.